Munson, J.
The plaintiff was insured as “Proprietor of a grist-mill — supervision only,” an occupation classed as-preferred. The policy provided that in case of an injury received in any occupation or exposure classed as more hazardous than preferred, the insured should recover only such amount as the premium paid would have purchased at the rates fixed for such increased hazard. Among the occupations classed as more hazardous was that of “farmer and farm laborer.”
On the eighth day of July, the plaintiff went to his father’s farm in Danville, to assist temporarily, during the absence or disability of his father, in overseeing the work of haying, then being carried on by hired help. On the following day a shower came up, and the plaintiff jumped onto a horse-rake, and started hastily to drive it under cover, and was injured in so doing. The case finds that the work being performed by plaintiff at the immediate time of his injury was work ordinarily performed by a farmer and farm laborer.
It is doubtless true that individual acts outside the stated occupation do not constitute a change of employment within the meaning of the provision above recited. Such a provision may well be construed to permit the occasional doing of the various acts of recreation, exercise, accommodation and duty *475which are recognized as proper incidents in the lives of men of all occupations. The merchant spends a day in hunting; the agriculturist acts as superintendent of police at a fair; the teacher looks after the workmen who are building his barn; the manufacturer, visiting a relative, assists in loading hay; the farmer goes to the rescue of a ship-wrecked crew; the supervising farmer repairs a bridge upon his own land; and these things are held not to constitute a change of occupation. Union Mutual etc. v. Frohard, 134 Ill. 228, 25 N. E. 642, 10 L. R. A. 383; Travellers Preferred etc. v. Kelsey, 46 Ill. App. 371; Stone v. U. S. Casualty Co., 34 N. J. L. 371; North American etc. v. Burroughs, 69 Pa. St. 43, 8 Am. Rep. 212; Tucker v. Mutual Benefit etc., 50 Hun. 50; National Accident etc. v. Taylor, 42 Ill. App. 97.
But we think the work in which the plaintiff was engaged at the time of his injury cannot be treated as incidental and occasional within the meaning of these decisions. His was not the case of a visiting relative who rides the horse-rake or throws on a load of hay by way of amusement, exercise or ac1 commodation. He went to> take his father’s place because of his father’s disability, and presumably would have continued in that place until the haying was done, if he had remained uninjured and his father’s disability had continued so long. The work undertaken was not the doing of a single act nor the rendering of occasional assistance. It was the continuous performance of the series of acts which constitute the occupation of the haying season. In thus taking his father’s place, he assumed for the time being his father’s occupation, and brought himself within the clause under consideration. It cannot reasonably be said that the company assumed the hazard of this work at the premium charged for the lesser risk.
We reach this conclusion without considering the meaning of the term “exposure,” or giving any effect to it.

*476
Pro forma judgment reversed, and judgment that defendant recover its costs after tender.